Exhibit 10.5d

FORM OF ALLIANT ENERGY CORPORATION

RESTRICTED CASH AGREEMENT

THIS RESTRICTED CASH AGREEMENT (this “Agreement”) is made and entered into as of
the      day of                 , 20     (the “Award Date”), by and between
Alliant Energy Corporation, a Wisconsin corporation (the “Company”), and
[Employee], a key employee of the Company (“Employee”) pursuant to the terms and
conditions of the Alliant Energy Corporation Director Long Term Incentive Plan
(the “Plan”) effective as of January 1, 2012.

R E C I T A L S

WHEREAS, the Employee is now employed by the Company or an Affiliate of the
Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
or its Affiliates; and

WHEREAS, the Company desires the Employee to remain as an employee of the
Company or its Affiliates and wishes to provide the Employee with the
opportunity to secure or increase his or her compensation in order to develop
even a stronger incentive to put forth maximum effort for the continued success
and growth of the Company.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

 

1. Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted an Award equal to a targeted value of $         (the “Targeted
Amount”).

 

2. Performance Period. The “Performance Period” is the period beginning on
            , 20    , and ending on             , 20    ;             , 20    ;
or             , 20    , as applicable to satisfy the Performance Contingency.

 

  (a)

Performance Contingency. The “Performance Contingency” is satisfied if for the
second year, for the third year or for the fourth year of the Performance
Period, the Company’s annual Net Income from Continuing Operations (“Net Income
from Continuing Operations”) is at least     % of the [adjusted][budgeted]
consolidated net income for 20    . More specifically, the Performance
Contingency is satisfied if on             , 20    ; or on             , 20    ;
or on             , 20    , the Company’s Net Income from Continuing Operations
is at least $         million which is     % of the 20     [adjusted][budgeted]
consolidated net income for 20    . To determine whether the Performance
Contingency is satisfied, Net Income from Continuing Operations will be
calculated excluding the effects of the following, if the amount is over
$4,000,000 on a pre-tax basis and is not considered in the annual budget
approved by the Board of Directors: (i) charges for reorganizing and
restructuring; (ii) discontinued operations; (iii) asset write-downs; (iv) gains
or losses on the



--------------------------------------------------------------------------------

  disposition of an asset or business; (v) mergers, acquisitions or
dispositions; and (vii) extraordinary, unusual and/or non-recurring items of
gain or loss, that in all of the foregoing the Company identifies in its audited
financial statements, including footnotes, or the Management’s Discussion and
Analysis section of the Company’s periodic reports.

 

3. Payout of Award. The amount of the Award shall be the Targeted Amount
multiplied by the Modifier. The Award shall be paid in cash as soon as
practicable after the end of the Performance Period, subject to the Total
Compensation Committee of the Company (the “Committee”), certifying in writing
as to the satisfaction of the requisite Performance Goal or Goals, provided,
however, the payment is made not later than 75 days following the Performance
Period.

 

4. Retirement, Disability, or Death During Performance Period. If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period because of the Employee’s Retirement, Disability, or death, the Employee
shall be entitled to the full value of the Award earned, determined at the end
of the Performance Period so long as the termination event occurs after the end
of the first performance year of the Performance Period and the Performance
Goals are met. If the termination event occurs during the first year of the
Performance Period, the Employee will be entitled to a prorated value of the
award, determined at the end of the Performance Period and only if the
Performance Goals are met, based on the ratio of the number of months the
Employee was employed during the Performance Period divided by twelve.

 

5. Involuntary Termination Without Cause During Performance Period. If the
Employee’s employment with the Company and its Affiliates terminates during the
Performance Period because of Involuntary Termination without Cause, the
Employee shall be entitled to the prorated value of the Award, determined at the
end of the Performance Period, and based on the ratio of the number of months
the Employee was employed during the Performance Period to the total number of
months in the Performance Period.

 

6. Other Terminations of Employment During Performance Period. If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period for any reason other than the Employee’s Retirement, Disability,
Involuntary Termination without Cause, or death, the Award made under this
Agreement will be forfeited on the date of such termination of employment;
provided, however, that in such circumstances, the Committee, in its discretion,
may determine that the Employee will be entitled to receive a pro rata or other
portion of the Award if the Performance Contingency is satisfied.

 

7.

Change in Control. If a Change in Control occurs during the Performance Period
and at least 180 days after Award Date, and the Employee’s termination does not
occur before the Change in Control date, then the Employee shall earn the Award
that would have been earned by the Employee as if 100% of the Performance
Contingencies for the Performance Period had been achieved, but prorated based
on the ratio of the number of months the Employee is employed during the
Performance Period to 36 (unless the Performance Period is already into it
fourth year, in which case the denominator would

 

2



--------------------------------------------------------------------------------

  be 48) with the closing price of the Company Stock utilized for purposes of
the determining the numerator in the Modifier being equal to the closing price
of the Company Stock on the date of the Change in Control.

 

8. Definitions. The following sets forth definitions of certain terms used in
this Agreement:

 

  (a) Cause. The term “Cause” means, but is not limited to, (1) embezzlement of
funds of the Company or an Affiliate, (2) fraud, (3) the engaging by the
Employee in conduct not taken in good faith which has caused demonstrable
financial or reputational harm to the Company, (4) commission of a felony which
impairs the Employee’s ability to perform the Employee’s duties and
responsibilities and (5) continuing willful and unreasonable refusal by the
Employee to perform Employee’s duties or responsibilities. The Committee, by a
majority vote, shall make the determination of whether Cause exists.

 

  (b) Change in Control. The term “Change in Control” means the occurrence of
any one of the events set forth in the following paragraphs, and such an event
is a change in ownership of effective control of a corporation or a change in
ownership of a substantial portion of the assets of a corporation pursuant to
Treasury Regulations section 1.409A-3(i)(5):

 

  (1) any Person (other than (A) the Company or any subsidiary of the Company
(each a “Subsidiary”), (B) a trustee or other fiduciary holding securities under
any employee benefit plan of the Company or any Subsidiary, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(D) a corporation owned, directly or indirectly, by the shareowners of the
Company in substantially the same proportions as their ownership of stock in the
Company (“Excluded Persons”)) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Award Date, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; provided,
however, that for purposes of this Subsection 8(b)(1), any acquisition pursuant
to a transaction described in Subsection 8(b)(3) and that is not a “Change in
Control of the Company” pursuant to such Subsection shall also not constitute a
“Change in Control of the Company” for purposes of this Subsection 8(b); or

 

  (2)

the following individuals cease for any reason to constitute a majority of the
number of directors of the Company then serving: (A) individuals who, on the
Award Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened proxy or consent

 

3



--------------------------------------------------------------------------------

  solicitation for the purpose of opposing a solicitation by the Company
relating to the election of directors of the Company) whose appointment or
election by the Board or nomination for election by the Company’s shareowners
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Award Date, or whose appointment,
election or nomination for election was previously so approved (collectively the
“Continuing Directors”); or

 

  (3) the Company after the Award Date, consummates a merger, consolidation or
share exchange with any other corporation or issues voting securities in
connection with a merger, consolidation or share exchange involving the Company
(or any Subsidiary), other than (A) a merger, consolidation or share exchange
which results in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Award Date, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

 

  (4) the shareowners of the Company approve, and the Company completes, a plan
of complete liquidation or dissolution of the Company, or the Company effects a
sale or disposition of all or substantially all of its assets (in one
transaction or a series of related transactions within any period of 24
consecutive months), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity at least 75% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the shares of
Common Stock immediately prior to such transaction or series of transactions

 

4



--------------------------------------------------------------------------------

continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

 

  (c) Disability. “Disability” shall have the meaning provided in the Alliant
Energy Cash Balance Plan.

 

  (d) Involuntary Termination without Cause. “Involuntary Termination without
Cause” shall mean that an Employee has been notified in writing that his or her
position is being eliminated or significantly altered as a result of a
substantial diminishment of responsibility or salary or as a result of a
structured job elimination program implemented by management of the Company.

 

  (e) Modifier. The Modifier shall be a fraction the denominator of which is the
closing price of a share of the Company Stock on the Award Date and the
numerator shall be the closing price of a share of Company Stock on the business
day immediately proceeding the date the award is paid.

 

  (f) Retirement. Retirement” of the Employee shall mean the Employee’s
employment terminates (with the consent of the Company) after he or she has
reached age 55 and the Employee’s age, in whole years, added to the number of
whole years of the Employee’s continuous employment with the Company total 65 or
greater.

 

  (g) Other. Capitalized terms not defined herein shall have the definition
assigned to them in the Plan.

 

9. Tax Withholding. The Company may deduct and withhold from any cash payable to
the Employee, pursuant to the Award or otherwise, such amount as may be required
for the purpose of satisfying the Company’s obligation to withhold federal,
state or local taxes. Further, in the event the amount so withheld is
insufficient for such purpose, the Company may require that the Employee pay to
the Company upon its demand or otherwise make arrangements satisfactory to the
Company for payment of, such amount as may be requested by the Company in order
to satisfy its obligation to withhold any such taxes.

 

10. Designation of Beneficiary.

 

  (a)

The person whose name appears on the signature page hereof after the caption
“Beneficiary” or any successor designated by the Employee in accordance herewith
(the person who is the Employee’s beneficiary at the time of his or her death is
herein referred to as the “Beneficiary”) shall be entitled to payouts hereunder,
to the extent they are made, after the death of the Employee. The Employee may
from time to time revoke or change his or her beneficiary without the consent of
any prior beneficiary by filing a new designation with the Committee. The last
such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation

 

5



--------------------------------------------------------------------------------

  thereof, shall be effective unless received by the Committee prior to the
Employee’s death, and in no event shall any designation be effective as of a
date prior to such receipt.

 

  (b) If no such Beneficiary designation is in effect at the time of the
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, the Employee’s estate acting through his or
her legal representative shall be entitled to receive payouts hereunder, to the
extent they are made, after the death of the Employee. If the Committee is in
doubt as to the right of any person to the Award or any payout thereunder, the
Company may refuse to settle such matter until the Committee determines the
person entitled to the Award or any payout thereunder, or the Company may apply
to any court of appropriate jurisdiction and such application shall be a
complete discharge of the liability of the Company therefor.

 

11. Status of Employee. Neither the Plan nor the Award shall confer upon the
Employee any right to continue as an employee of the Company or any of its
Affiliates, nor to interfere in any way with the right of the Company to
terminate the employment or directorship of the Employee at any time.

 

12. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Employee, his or her
legal heirs, legatees and representatives. Except for the designation of a
beneficiary as provided herein, this Agreement may not be assigned or pledged by
the Employee in any way, and any attempted assignment or pledge shall be null
and void and of no legal effect.

 

13. Powers of the Company Not Affected. The existence of the Award shall not
affect in any way the right or power of the Company or its shareowners to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Common Stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of the Company’s assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

14. Interpretation by the Committee. As a condition of the granting of the
Award, the Employee agrees, for himself or herself and for his or her legal
representatives or guardians, that this Agreement shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Agreement and any determination made by the Committee pursuant to this Agreement
shall be final, binding and conclusive.

 

6



--------------------------------------------------------------------------------

15. Miscellaneous.

 

  (a) This Agreement shall be governed and construed in accordance with the
internal laws of the State of Wisconsin applicable to contracts made and to be
performed therein between residents thereof.

 

  (b) This Agreement is subject in all respects to the terms and conditions of
the Plan.

 

  (c) This Agreement may not be amended or modified except by the written
consent of the parties hereto. Notwithstanding the foregoing, the Committee need
not obtain Employee (or other interested party) consent for any such action:
(i) to the extent the action is deemed necessary by the Committee to comply with
any applicable law; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment for the Company of
any Award; or (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of an Award or that such action is
in the best interest of the affected Employee.

 

  (d) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

* * *

[The signatures to this Agreement are on the next page.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.

 

ALLIANT ENERGY CORPORATION (the “Company”) By:  

 

Its:   EMPLOYEE:

 

Employee’s Signature

 

Employee’s Printed Name

I understand that I have the right to name one or more primary beneficiaries and
one or more contingent beneficiaries to receive benefits in the event that my
primary beneficiaries die.

I hereby make the following beneficiary designations:

 

Primary Beneficiary:     Contingent Beneficiary: Name:  

 

   

 

Address:  

 

   

 

 

 

   

 

Relationship:  

 

   

 

(attach a piece of paper with the appropriate information for any multiple
beneficiaries, including the manner of splitting the benefit between
beneficiaries of the same class; if not provided otherwise, all sums payable to
more than one beneficiary of the same class shall be paid equally to those
beneficiaries living at the time of your death)

 

8